Citation Nr: 1705350	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  16-43 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI).

2. Entitlement to a rating in excess of 10 percent for TBI residuals, to include headaches, intermittent fainting or blackout spells, phonophobia, and photophobia. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2004 to February 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In December 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The Veteran requested, and was granted, a 30-day abeyance period for submission of additional evidence; no additional evidence was received.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At the December 2016 Board hearing, the Veteran (via his representative) withdrew his appeal seeking a rating in excess of 70 percent for PTSD; there is no allegation of error in fact or law in this matter remaining for appellate consideration.

2. Throughout the period under consideration, the Veteran's TBI residuals are reasonably shown to have been manifested by subjective complaints of headaches requiring rest periods during most days; very frequent completely prostrating and prolonged attacks of migraine headaches productive of severe economic inadaptability are not shown.

3. The Veteran's service-connected disabilities of PTSD (rated 70 percent), TBI residuals, to include headaches (now 40 percent), right hip bursitis (10 percent), cervicalgia (10 percent), tinnitus (10 percent), right ear hearing loss (0 percent), residuals of a right little finger fracture (0 percent), shrapnel scars (0 percent), and shrapnel fragments (0 percent) are reasonably shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking a rating in excess of 70 percent for PTSD; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The Veteran's TBI residuals, to include headaches, warrant a 40 percent (but no higher) rating throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.21, 4.124a, Diagnostic Codes (Codes) 8045, 8100 (2016).

3. The schedular criteria for a TDIU rating are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The VCAA applies to the instant claims.  Given the withdrawal of the appeal seeking a rating in excess of 70 percent for PTSD and grant of the claim seeking a TDIU rating, there is no reason to belabor the impact of the VCAA on those matters; any notice or duty to assist omission is harmless.  Regarding the rating for the TBI residuals, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The record does not include a copy of VCAA notice sent to the Veteran, but an electronically submitted response suggests such VCAA notice was received by him and/or his representative.  In addition, as will be discussed further below, he demonstrated awareness of the elements necessary to substantiate the claim for a rating in excess of 10 percent for the TBI residuals.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

Regarding VA's duty to assist, the Veteran's VA treatment records have been secured; there is no indication relevant treatment records are outstanding.  VA examinations in connection with his October 2015 claim were performed in January 2016, and the Board finds them adequate for rating purposes.  The record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and no further development of the evidentiary record is necessary.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The December 2016 Board hearing focused, in part, on the elements necessary to substantiate the claim for an increased rating for the TBI residuals.  The undersigned asked questions to ascertain the nature of the disability, including the frequency and severity of the headaches, and the Veteran demonstrated awareness of the elements necessary to substantiate his claim.  VA's duty to assist is met.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal. 

On August 2008 VA PTSD examination, the Veteran reported he had been unable to find a job and planned to become a full-time student.  On TBI examination, he reported he had been recently terminated from a job at a pharmacy after 3 weeks because he argued with his manager.  An October 2008 VA TBI consultation record notes the Veteran reported he was looking for work, but that no one was hiring.  On August 2009 VA PTSD examination, the Veteran reported he was still unemployed because no one would hire him due to the economy.

In a May 2015 application for disability benefits from the Social Security Administration, the Veteran contended his PTSD, TBI, tinnitus, shrapnel wounds, right hip bursitis, depression, and anxiety limited his ability to work.  He stated he is unable to walk, stand, or sit for prolonged periods, unable to focus due to nonservice-connected seizures, and becomes drowsy due to his medications.  He also noted he has memory issues and becomes irritable.  He stated that right hip pain impairs his ability to perform house chores or yard work.  He stated he uses a cane to walk due to the hip disability, and rarely goes outside because he does not deal well with crowds or people.  He noted he has not been able to work since his discharge from active duty.

On May 2015 VA PTSD examination, PTSD and a TBI were diagnosed.  The examiner noted it was clinically impossible to differentiate between the two diagnoses.  The examiner opined that the Veteran's degree of impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  He reported he hadn't worked since 2008 or 2009, noting he had memory difficulties, and lived off of disability payments.  The examiner noted his PTSD symptoms included a depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; and neglect of personal appearance and hygiene.  She did not opine specifically as to whether the PTSD impact on the Veteran's ability to work.  

A July 2015 VA mental health inpatient admission evaluation report notes the Veteran reported he did not know if he was able to work.  Later in July 2015, he reported he had worked as a landscaper, but had to stop because sunlight caused him to have seizures.  A July 2015 psychology group counseling note suggests the Veteran's unemployment is due to his service-connected PTSD (listing it under diagnoses related to his service-connected disability).  On vocational assessment, later in July 2015, he reported he was motivated to return to employment and wanted to gain culinary skills, but was unsure if he would be able to return to work.  Transportation, TBI, PTSD, and a felony criminal history were listed as barriers to obtaining his goal.  The evaluator noted he reported concentration and memory difficulties due to his TBI. He reported completing high school and one semester of college.  He entered incentive therapy, which includes maintaining work-like responsibilities.  He continued with the program, but in September 2015 reported he realized obtaining employment at that time was not realistic due to his medical issues.  A note indicates he requested a letter stating that he was unemployable, but his physician felt "he is employable."  A separate September 2015 treatment record notes he felt his medication affected his ability to work and still felt depressed, had migraines, and had light sensitivity. 

On September 2015 TBI residuals examination, the examiner listed hearing loss and/or tinnitus, headaches, to include migraine headaches, and constant photophobia and phonophobia as subjective residuals of the TBI.  The Veteran complained of mild memory loss, but there was not objective evidence on testing.  His judgment was evaluated as normal.  The examiner indicated his social interaction was frequently inappropriate.  The examiner noted he became agitated and lost his temper secondary to a psychiatric condition.  He was always oriented to person, time, and place.  His motor activity was normal.  His visual spatial orientation was normal.  There were no neurobehavioral effects, and the Veteran was able to communicate.  His consciousness was normal.  The examiner opined the TBI residuals did not impact his ability to work.

On September 2015 VA headaches examination, the Veteran reported having daily headaches that lasted 12 to 16 hours.  Headaches were diagnosed.  He reported associated visual disturbances, light headedness, and coordination issues.  The examiner checked the appropriate box to indicate he did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner opined the headaches did not impact his ability to work.  

On September 2015 hip examination, right hip bursitis was diagnosed.  The Veteran reported constant pain aggravated by prolonged standing and sitting.  The examiner opined the hip disability did not impact his ability to work.  

On September 2015 VA neck examination, cervicalgia was diagnosed.  The examiner opined the cervicalgia did not impact his ability to work, but noted he complained of pain with range of motion testing.

On September 2015 TBI consultation, the Veteran reported severe, daily headaches.  Headaches, chronic and worsening, with some suspicion for post concussive migraines, was diagnosed.  A September 2015 VA vocational rehabilitation note notes he reported he felt he could not return to work due to his seizures, headaches, PTSD, sleep difficulties, and anger.  "It would not be productive for Veteran to focus on employment until his PTSD symptoms are more under control and he feels better medically," the vocational specialist noted.  The specialist noted that while he has continued with the incentive therapy, he can take breaks when needed and is close to medical support if needed.  

In an October 2015 application for TDIU, the Veteran reported his PTSD prevents him from securing or following any substantially gainful occupation.  He reported he last worked full-time in February 2008.  He checked the appropriate box to indicate he completed one year of college.
An October 2015 VA neuropsychology note notes the Veteran had severe problems with his PTSD symptoms, anxiety, and depression.  He was also noted to have mild language fluency problems and overall reduced cognitive efficiency.  The neuropsychology resident noted his psychological problems "are making it difficult for him to function adequately in his day to day life.  This has likely attributed to his job loss...and difficulty finding another job..." 

In an October 2015 letter, the Veteran's treating VA physician (the same one who opined he was employable in September 2015) noted he completed a residential PTSD treatment program in July 2015 and then entered a homeless program with an anticipated discharge in November 2015.  He noted the Veteran had been unable to work since 2008 "due to many issues, including PTSD, [TBI residuals], seizure disorder, daily significant headaches, and neck pain."  He also noted he has light sensitivity that triggers his headaches and is not able to drive because of the seizures.  "I do not see him working at this time and for at least the next year," the physician concluded.

A screenshot of a November 2015 email indicates the Veteran previously applied to participate in a VA vocational rehabilitation program, but was closed from the evaluation process in 2011 for a "lack of pursuit." 

A December 2015 VA mental health treatment record notes the Veteran reported he did not believe he could work at that time, but that he wanted to eventually return to school and work.  PTSD and TBI with a history of migraines and seizure disorder were diagnosed.

On January 2016 VA PTSD examination, PTSD and TBI were diagnosed.  The examiner indicated no other mental disorder was diagnosed, but listed TBI, headaches, B12 deficiency, low back pain, seizure disorder, and Vitamin D deficiency as medical diagnoses relevant to the understanding or management of the PTSD.  The examiner indicated that the Veteran's degree of impairment was best summarized as occupational and social impairment with reduced reliability and productivity.  He indicated it was not possible to differentiate what portion of the impairment is caused by the TBI because there are overlapping symptoms.  The Veteran reported he worked as a landscaper for two summers, but was let go after having a seizure and did not feel he could return to the line of work because of its physical nature.  The examiner indicated the PTSD symptoms included a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner opined the PTSD would not prevent him from performing the duties associated with physical and sedentary employment within federal guidelines. 

On January 2016 VA TBI examination, the Veteran complained of mild memory loss, but there was not objective evidence on testing.  His judgment was evaluated as normal.  The examiner indicated his judgment is normal and that his social interaction was occasionally inappropriate due to his PTSD.  He was always oriented to person, time, and place.  His motor activity was normal.  His visual spatial orientation was normal.  There were no neurobehavioral effects, and the Veteran was able to communicate.  His consciousness was normal.  He reported headaches and anxiety.  The examiner indicated the TBI residuals include "headaches, including migraine headaches" and photophobia.  The examiner opined the TBI residuals would not prevent him from performing the duties associated with physical and sedentary employment.

On January 2016 VA headaches examination, the Veteran reported the headaches were increasing in frequency.  He also reported associated lightheadedness and occasional visual disturbances.  The examiner noted he had headache pain that lasted less than a day and sensitivity to light.  He did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner opined the headaches did not impact his ability to work, but did not provide a rationale. 

A March 2016 VA chiropractic note notes the Veteran reported daily headaches.   

VA treatment records show the Veteran entered a residential treatment program for his PTSD in June 2016.  

The April 2016 rating decision continued the 10 percent rating for the TBI residuals, to include headaches, under Code 8100 (for migraine headaches).

The Veteran was discharged from the residential treatment program in August 2016.

At the December 2016 Board hearing, the Veteran's representative withdrew the appeal seeking a rating in excess of 70 percent for PTSD.  The Veteran testified he has headaches daily, and daily takes medication for them.  He reported exposure to light increased the severity of the headaches.  He also reported experiencing blackout spells caused by nonservice-connected seizures.  Regarding TDIU, he stated he has applied for employment, but been told he cannot be hired due to his medical difficulties, including his headaches and blackouts.  He stated he worked part-time for a friend, but was let go due to his seizures.  He reported his participation with the VA vocational rehabilitation program ended after the VA employee he was dealing with moved and the correspondence between him and the rehabilitation program ceased. 

Legal Criteria and Analysis

Rating for PTSD

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing. Withdrawal can be by the appellant or by his/her representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202. 

At the December 2016 hearing, the Veteran (via his representative) withdrew his appeal seeking a rating in excess of 70 percent for PTSD.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal seeking a rating in excess of 70 percent for PTSD must be dismissed.

Rating for TBI Residuals

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience periods of time with multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

Residuals of a TBI are rated under Code 8045, which states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a. 

Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, " which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."   However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  If no facet is evaluated as "total," a percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  A 100 percent rating is assigned if "total" is the level of evaluation for one or more facets.

Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table, which provides that subjective symptoms of mild or occasional headaches are associated with a Level 0 impairment; daily mild to moderate headaches are associate with a Level 1 impairment; and headaches requiring rest periods during most days are associated with a Level 2 impairment.  See 38 C.F.R. § 4.124a. 

Under Code 8045, any residual of traumatic brain injury with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache, is to be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Under Code 8100 (for migraine headaches) a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks, a 0 percent rating is assigned.  38 C.F.R. § 4.124a.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted, the April 2016 rating decision recoded the TBI residuals, to include headaches, solely under Code 8100, which provides the rating criteria for migraines.  However, the Board finds rating under Code 8045 and the provisions for Evaluation of Cognitive Impairment and other Residuals of TBI Not Otherwise Classified is more appropriate in this case.  Notably, only a suspicion of migraines was assessed in October 2015, and the reasoning for diagnosing migraines in addition to the already-diagnosed headaches was not explained by the VA examiners or providers.  The migraine diagnosis does not appear to have been confirmed by a neurologist.  In addition, rating under Code 8045 encompasses the additional symptoms, including photophobia reported by the Veteran.  He is not prejudiced by this approach.  As will be further explained below, evaluating the TBI residuals, including headaches, under Code 8045, rather than 8100, results in a higher rating.

On longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds it is reasonably shown that the TBI residuals, including headaches with photophobia, are consistent with Level 2 impairment throughout the period under consideration.  On September 2015 VA headaches examination, the Veteran reported having daily headaches that lasted 12 to 16 hours.  He reported associated visual disturbances, light headedness, and coordination issues.  On September 2015 TBI consultation, the Veteran reported severe, daily headaches.  Headaches, chronic and worsening, were diagnosed.  In an October 2015 letter, the Veteran's treating VA physician noted he had been unable to work since 2008 due to many issues, including daily significant headaches.  At the December 2016 Board hearing, the Veteran testified he has daily headaches that require medication.  Such disability picture presented by the TBI residuals, most notably the subjective headaches, reflect, at least, moderate interference with work (headaches requiring rest periods during most days) and, therefore, meet the criteria for Level 2 impairment.  Based on these findings, a 40 percent rating is warranted under Code 8045.
The Board has considered whether a further increase is warranted under Codes 8045 or 8100.  However, no other facet is shown to have been manifested by impairment consistent with more than Level 2 impairment at any time during the pendency of the appeal.  The Board notes the September 2015 VA TBI examiner indicated the Veteran's social interaction was frequently inappropriate, a manifestation consistent with Level 3 impairment, but associated such symptoms with his psychiatric condition, which is separately raed.  A rating under Code 8045 for the same symptoms would constitute pyramiding (the evaluation of the same manifestation under different diagnoses), which is prohibited.  See 38 C.F.R. § 4.14.  Accordingly, a rating in excess of 40 percent for the TBI residuals under Code 8045 is not warranted.  In addition, the headache disability is not shown to have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and thus warrants no more than a 30 percent rating under Code 8100.  Accordingly, a 40 percent rating under Code 8045 (but no higher) is warranted throughout the period under consideration.    

The Board has considered whether this claim warrants referral for consideration of an extraschedular rating.  Referral to the Director of the Compensation and Pension Service for consideration of a potential extraschedular rating is warranted in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  
	
The Board finds that here the first Thun element (of those listed above) is not satisfied.  The Veteran has reported his service-connected TBI residuals include headaches, and manifestations such as pain, visual disturbances, incoordination, and lightheadedness, all of which (with related functional impairment) are contemplated by the regular schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.  

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's service-connected disabilities include PTSD, rated 70 percent; TBI residuals, to include headaches, now rated 40 percent; right hip bursitis, rated 10 percent; cervicalgia, rated 10 percent; tinnitus, rated 10 percent; right ear hearing loss, rated 0 percent; residuals of a right little finger fracture, rated 0 percent; shrapnel scars, rated 0 percent; and shrapnel fragments, rated 0 percent.  The combined schedular rating is 80 percent; therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met.  

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal disability ratings.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Given the Veteran's significant disabilities (most notably PTSD, TBI residuals, and right hip bursitis) and the resulting restrictions on occupational functioning, the Board finds it reasonable to conclude that by virtue of his service-connected disabilities he is precluded from, maintaining any regular substantially gainful employment.  While various VA examiners have opined that the service-connected disabilities (for the most part, separately) do not impact on ability to work, they provided little or no explanation (the January 2016 PTSD examiner does cite to unspecified "Federal Guidelines"); notably several of the disabilities have been found to have manifestations that warrant disability ratings that reflect compensable occupational impairment.  On the other hand, the Veteran's treatment providers, who have the opportunity to assess him on a frequent basis and are in an equal, if not better, position to assess the effects of the service-connected disabilities, have suggested that the service connected disabilities (either individually or combined) preclude employment.  The July 2015 psychology group counseling note suggests unemployment is due to his service-connected PTSD.  On July 2015 vocational assessment, the service-connected PTSD and TBI residuals were listed among factors that are barriers to achieving employment goals.  In September 2015 a vocational specialist noted it would "not be productive" for the Veteran to focus on employment due to his PTSD symptoms, suggesting they prevented employment.  On October 2015 VA neuropsychology assessment, it was noted that the Veteran's psychological problems "are making it difficult for him to function adequately in his day to day life.  This has likely attributed to his job loss...and difficulty finding another job..."  In an October 2015 letter, the Veteran's VA treating physician noted he had been unable to work since 2008 "due to many issues, including PTSD, [TBI residuals], seizure disorder, daily significant headaches, and neck pain."  Notably, the May 2015 VA PTSD examiner indicated that the Veteran's PTSD symptoms include difficulty in establishing and maintaining effective work and social relationships.  The Veteran has also regularly reported that right hip pain limits his physical activities.  The symptoms and limitations described by the Veteran, his treatment providers, and various examiners show his service connected disabilities are of such nature and severity as to preclude both sedentary employment and employment requiring physical exertion.  

The Board acknowledges that the Veteran has participated in incentive therapy and has showed an interest in returning to work or school at times and that some symptoms associated with his service-connected disabilities overlap with nonservice-connected disabilities.  However, the physician who treated him during the incentive therapy suggested (in an October 2015 letter) that he was unable to work.  And as the vocational specialist noted, participation in incentive therapy does not equate to employability.  Resolving remaining reasonable doubt regarding degree of disability in the Veteran's favor, as required (see 38 C.F.R. § 4.3) the Board finds that the Veteran is unemployable due to his service-connected disabilities, and that a TDIU rating is warranted. 


ORDER

The appeal seeking a rating in excess of 70 percent for PTSD is dismissed.

A 40 percent rating is granted for the Veteran's TBI residuals, to include headaches, throughout, subject to the regulations governing payment of monetary awards.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


